            Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


Robert Biggie,

         Plaintiff,
vs.                                            Case No. 21-CV-6488

Sedgwick Claims Management
Services, Inc.,                                COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Sedgwick Claims Management Services, Inc. may be found in this

district. In particular, Sedgwick Claims Management Services, Inc. is registered

as a corporation with the State of New York, conducts ongoing business with



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
         Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 2 of 7




New York residents, employs New York residents, has extensive contacts within

New York, and accordingly is found within New York.

   3. On information and belief, Defendant Sedgwick Claims Management

Services, Inc. insures employee benefit plan (“Plan”) that Pepsico, Inc. created

and maintains to provide its employees with income protection should they

become disabled.

   4. On information and belief, Defendant Sedgwick Claims Management

Services, Inc. is a corporation organized and existing under the laws of the

State of New York, and is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Pepsico, Inc. and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative s.appeals of benefit denials. Plaintiff has been

denied use of his appeal

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy which was issued by Sedgwick Claims

Management Services, Inc. to Pepsico, Inc. to insure the participants of the

Plan. A copy of the policy is attached as Exhibit A.

   8. On information and belief, Sedgwick Claims Management Services, Inc.

both funds the Plan and decides whether participants will receive benefits under



                                         2
            Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 3 of 7




the Plan. Accordingly, Sedgwick Claims Management Services, Inc. has a

conflict of interest, which must be considered when determining whether its

denial of Plaintiff’s benefits was proper.2

    9. Sedgwick Claims Management Services, Inc.’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.       Plaintiff became disabled under the terms of the Plan’s policy on or

about October 11, 2019 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.       Plaintiff was denied his right to submit a timely claim to Sedgwick

Claims Management Services, Inc. for disability benefits.




2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
           Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 4 of 7




   14.       Sedgwick Claims Management Services, Inc. denied Plaintiff’s

claim for disability benefits without allowing him to submit evidence on April

9, 2020.

   15.       Sedgwick informed Plaintiff on July 8, 2020 that they would

“allow him to bypass the Appeal process,” as documented in their own internal

notes, because they never received all of his long-term disability application

materials.

   16.       Sedgwick then denied him of that right and issued a final denial in

a letter dated October 21, 2020.

   17.       Plaintiff was denied the opportunity to provide Sedgwick Claims

Management Services, Inc. with substantial medical evidence demonstrating he

was eligible for disability benefits.

   18.       Sedgwick Claims Management Services, Inc.’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law.

   19.       The decision to deny benefits was wrong under the terms of the

Plan.

   20.       The decision to deny benefits was not supported.

   21.       Sedgwick Claims Management Services, Inc.’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.



                                        4
         Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 5 of 7




   22.       Sedgwick Claims Management Services, Inc.’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from December 2019 to the present. Plaintiff will continue to be

deprived of those benefits, and accordingly will continue to suffer future

damages in an amount to be determined.

   23.       Sedgwick Claims Management Services, Inc.’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   24.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare he fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of denial of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Sedgwick Claims Management Services, Inc. to adjudicate

Plaintiff’s claim in a manner consistent with the terms of the Plan and ERISA

Law.




                                         5
         Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 6 of 7




     WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

  1. A finding in favor of Plaintiff against Defendant;

  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits,

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of denial of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.




Dated:       07/30/2021              RESPECTFULLY SUBMITTED,



                                        6
Case 1:21-cv-06488-ER Document 1 Filed 07/30/21 Page 7 of 7




                          By: /s/Gloria C. Lam

                          Gloria C. Lam (NY Bar # 5598875)
                          FIELDS LAW FIRM
                          9999 Wayzata Blvd
                          Minnetonka, MN 55305
                          Office: 612-383-1110
                          Gloria@Fieldslaw.com

                          Attorney for Plaintiff




                            7
